DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Continued Examination
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application on 08 June 2022 after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on 08 June 2022 has been entered.
Art Rejections
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1–4 and 9–13, 17, 19, 33 and 34 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2011/0293123 (published 01 December 2011) (“Neumeyer”) and US Patent Application Publication 2018/0088900 (filed 27 September 2017) (“Glaser”).
Claims 5–7 and 21, 22, 25 and 26 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Neumeyer; Glaser; US Patent Application Publication 2015/0049892 (published 19 February 2015) (“Petersen”) and US Patent Application Publication 2017/0230788 (published 10 August 2017) (“Simonides”).
Claims 8, 14, 15, 20 and 29–32 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Neumeyer; Glaser and Lucas Parra and Clary Spence, Convolutive Blind Separation of Non-Stationary Sources, 8 IEEE Trans. on Speech and Audio Processing 320 (2000) (“Parra”).
Claims 23, 24, 27 and 28 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Neumeyer; Glaser; Petersen; Simonides and Parra.
Claim 1 is drawn to “a method performed by a hearing device.” The following table illustrates the correspondence between the claimed method and the Neumeyer reference.
Claim 1
The Neumeyer Reference
“1. A method performed by a hearing device, comprising:
The Neumeyer reference describes a hearing aid processing method. Neumeyer at Abs., ¶¶ 58–75, FIGs.3, 4, 5, 6.
“obtaining an environment parameter; and
Neumeyer’s hearing aid system 100 includes a hearing aid 102 that is in direct communication with a computing device 122 and is linked to a data storage system 142 through network 120 and computing device 122. Id. at ¶¶ 22–52, FIGs.1, 2.
Hearing aid 102 obtains environment parameters, including a location from a GPS receiver 127 and acoustic samples from a microphone 112. Id. at ¶¶ 21, 25, 42, 62, FIG.4.
“determining whether the environment parameter satisfies one or more first criteria;
Hearing aid 102 includes a processor 110 that includes profile selection logic 119. Logic 119 compares the hearing aid’s current location and acoustic samples to a database of positions and acoustic profiles to identify and select a hearing aid profile for processing signals. Id. at ¶¶ 23, 62–66, FIG.4.
Hearing aid 102 also includes the ability to transmit a data package, including the current GPS location and acoustic samples, to data storage system 142 over network 120. Id. at ¶¶ 58–61, FIG.3. Data storage system 142 then compares the contents of the data package to stored environmental models to determine if there is a matching environmental model. Id. at ¶¶ 67–71, FIG.5. For example, system 142 determines if the data matches a model for a given time, location and acoustic profile. Id. at ¶¶ 32, 69, FIG.5.
“wherein the method further comprises, if the environment parameter satisfies the one or more first criteria:
“obtaining a processing context parameter,
If profile selection logic 119 determines that the hearing aid’s current location and/or acoustic samples match a known location, processor 110 will selectively obtain from internal memory 104 an appropriate hearing aid profile 109 and environmental filter 108, or processing context parameter. Id. at ¶¶ 64, 65, FIG.4.
“indicating or being associated with a first processing scheme that prioritizes a voice of a person for a location or a type of environment; and
Neumeyer’s hearing aid profile 109 and filter 108, both corresponding to the claimed processing context parameter, are obtained from memory 104 by profile selection logic 119 based on the hearing aid’s current location and/or acoustic samples matching a known location. See id. at ¶¶ 64, 65, FIG.4.
Neumeyer’s profile 109 and filter 108, like the claimed processing context parameter, indicate or are associated with a processing scheme (e.g., specific noise processing, sound shaping and compression settings) for a location and types of environments. Id. at ¶ 32. In particular, Neumeyer emphasizes the storage and retrieval of location-specific profiles 109. Id. at ¶ 38. Neumeyer also contemplates sharing profiles between locations when the locations are similar—i.e., when two or more locations are the same type of environment. Id. This describes storing environment type profiles with filters 108 associated for a type of environment.
However, Neumeyer does not describe the scheme associated with hearing aid profile 109 and filter 108 as prioritizing a voice of a person for a location of type of environment.

N/A
“performing signal processing based on the 
Hearing aid processor 110 reads the data in the selected/obtained hearing aid profile 109 and filter 108, or processing context parameter, and selects a corresponding hearing processing scheme. For example, Neumeyer describes the profile 109 and filter 108 as containing specific noise processing, sound shaping and compression settings that are selected based on the contents of the selected/obtained hearing aid profile 109 and filter 108. Id. at ¶ 32. Hearing aid processor 110 then applies the selected scheme (e.g., specific noise processing, sound shaping and compression settings) to process audio signals recorded by microphone 112. Id. at ¶¶ 23, 24, 32, 36, 50, 64, FIG.4.

Table 1
The table above shows that the Neumeyer reference describes a hearing aid processing method that is very similar to the claimed method. Neumeyer’s method, however, does not anticipate the claimed method. The amended claims require obtaining a processing context parameter. The processing context parameter indicates or is associated with a first processing scheme that prioritizes a voice of a person for a location or a type of environment. This plain language indicates that the claimed parameter identifies a prioritization scheme. The Specification at ¶ 53 describes a “prioritization scheme identifier” as an identifier that uniquely identifies a prioritization scheme. An example of a prioritization scheme provided by Applicant is an input signal prioritization scheme that prioritizes, or not, the provision of an input signal for emission by the hearing device’s receiver (i.e., speaker). (Spec. at ¶ 91.) For example, the input signal prioritization scheme comprises a beamforming scheme, an amplification and/or a compression scheme. (Id.) It identifies a voice of a particular person and applies the scheme to prioritize the voice. (Id.) Neumeyer’s environmental filters/models do not identify a similar first processing scheme that prioritizes a particular source, such as a person’s voice, for a location or a type of environment.
The differences between the claimed method and the Neumeyer reference are such that the invention as a whole would have been obvious to one of ordinary skill in the art at the time of filing. The Neumeyer reference describes a system and method for to automatically adjust hearing aid operation to optimize performance in a variety of environments. Neumeyer at ¶¶ 3–5, 17–19. As shown above, Neumeyer describes obtaining a profile 109 or filter 108 based on a hearing aid’s current location. The Glaser reference teaches a system and method for optimizing hearing aid performance in a variety of environments. Glaser at ¶¶ 2–4, 18, 19. More particularly, the Glaser reference teaches differentially locating and modifying audio sources. Id. at Abs., ¶¶ 18–29. Glaser’s method includes a microphone 110 that records audio from an environment, which may include mixed audio from multiple simultaneous sources. Id. at ¶¶ 30, 31, FIG.1. A spatial audio analyzer 120 identifies and maps the audio sources to a multi-dimensional map. Id. at ¶¶ 30, 36–39. An audio source extraction engine 150 extracts each source’s audio from the mixed audio recording. Id. at ¶¶ 30, 62, 63. An audio control configuration system 130 acquires and sets positional audio controls for each identified source based on various manual and automatic factors, including source priority. Id. at ¶¶ 30, 40–60, 89. And an audio generator 140 reproduces the extracted sources based on the audio controls provided by audio control configuration system 130. Id. at ¶¶ 61–64. For example, in a presentation setting, audio from a presenter located at the front of the room is prioritized over sound from a neighboring speaker sitting next to the user. Id. at ¶ 89. As another example, speech from people near the user is emphasized over speech from people behind the user. Id. at ¶ 83. Moreover, in line with Neumeyer’s location-specific hearing aid configuration method, Glaser suggests storing audio controls for every new environment, such as a room, location, condition, speaker, person, audio source. Id. at ¶ 43. Accordingly, Neumeyer and Glaser reasonably teach and suggest modifying Neumeyer’s method so profile 109 and filter 108 would identify a priority scheme identifier that identifies a scheme for prioritizing desired audio sources in each location, or type of environment. One of ordinary skill would have reasonably expected that doing so would produce a system and method that improves hearing aid performance by prioritizing desired speech for a particular location or type of environment. For the foregoing reasons, the combination of the Neumeyer and the Glaser references makes obvious all limitations of the claim.
Claim 2 depends on claim 1 and further requires the following:
“wherein the one or more first criteria comprise a location criterion, and wherein the act of determining whether the environment parameter satisfies the one or more first criteria comprises determining whether the environment parameter satisfies the location criterion.”
Claim 3 depends on claim 2 and further requires the following:
“wherein the act of determining whether the environment parameter satisfies the location criterion comprises determining whether the environment parameter is indicative of a location that is comprised in a geographic area stored in a hearing processing database.”
The Neumeyer reference similarly describes determining if hearing aid 102 is located in a geographical location specified among the environmental models 152 stored in memory 148 of data storage system 142. Neumeyer at ¶¶ 21, 32, 64–70, FIGs.1, 4, 5 (blocks 406, 506, 508). For the foregoing reasons, the combination of the Neumeyer and the Glaser references makes obvious all limitations of the claims.
Claim 4 depends on claim 1 and further requires the following:
“further comprising obtaining one or more input signals.”
Neumeyer’s hearing aid 102 uses microphone 112 to generate acoustic samples. Neumeyer at ¶¶ 58–64, FIGs.3, 4 (blocks 304, 404). For the foregoing reasons, the combination of the Neumeyer and the Glaser references makes obvious all limitations of the claim.
Claim 5 depends on claim 4 and further requires the following:
“if the environment parameter does not satisfy the one or more first criteria, further comprising
“recording at least a part of the one or more input signals.”
Claim 6 depends on claim 4 and further requires the following:
“if the environment parameter does not satisfy at least one of the one or more first criteria, further comprising
“storing at least a part of the one or more input signals and/or one or more parameters characterising at least a part of the one or more input signals.”
Claim 7 depends on claim 4 and further requires the following:
“if the environment parameter does not satisfy the one or more first criteria, further comprising:
“determining a noise parameter based on at least a part of the one or more of input signals;
“determining a second 
“performing signal processing based on the 
Neumeyer’s system 100 uses data storage system 142 to assist hearing aid 102 in determining whether a data package corresponds to a known environmental model 152. Neumeyer at ¶¶ 67–71, FIG.5. If data storage system 142 determines that the data package does not correspond to any known environmental model 152 it records/stores the data package, which includes acoustic samples generated by hearing aid microphone 112. Id. System 142 then analyzes the stored data (e.g., analysis of the frequency and amplitudes of the noise that characterizes an acoustic environment at a particular time of day) and generates a new environmental model and corresponding filters (e.g., signal processing settings). Id. at ¶¶ 32, 70, FIG.5. System 142 then transmits those models or filters to hearing aid 102 to select processing functions in for audio signal processing. Id. at ¶¶ 32, 64, 73–75, FIGs.4, 6.
Neumeyer’s process corresponds generally to the acts recited in this claim, but differs since Neumeyer performs the corresponding acts in data storage system 142 instead of in hearing aid 102. It would have been obvious for one of ordinary skill in the art at the time of the invention to perform the claimed acts in hearing aid 102 instead of data storage system 142. Generally, one of ordinary skill in the art would recognize that any data processing in a networked system, like Neumeyer’s system 100, may be performed in a distributed manner or a centralized manner, depending on the design preferences of the system designer. See Neumeyer at ¶ 66 (describing the use of a remote processor in place of a local processor); Petersen at ¶¶ 11, 31, 32, 34, 77, 164 (describing design factors and examples of distributed and centralized processing in a hearing aid system); Simonides at ¶¶ 46–54, FIGs.4, 5 (describing a distributed hearing aid architecture for characterizing the environment, where each node characterizes the environment and the server aggregates each node’s output for recommendation). The ultimate choice to centralize or distribute processing would be made based on various design choices, concerning power and communication overhead. See Petersen at ¶¶ 11, 31, 32, 34, 77, 164. But regardless of what may be the most efficient or beneficial, one of ordinary skill in the art would reasonably recognize that any data processing in the system may be performed in a distributed manner—i.e., at client nodes, like Neumeyer’s hearing aids 102—or a centralized manner—e.g., at Neumeyer’s server 142. Accordingly, it would have been obvious to perform Neumeyer’s recording/storing, noise analysis, selecting and signal processing in hearing aid 102 instead of on data storage system 142. For the foregoing reasons, the combination of the Neumeyer, the Glaser, the Petersen and the Simonides references makes obvious all limitations of the claims.
Claim 8 is drawn to “a method performed by a hearing device.” The following table illustrates the correspondence between the claimed method and the Neumeyer reference.
Claim 8
The Neumeyer Reference
“8. A method performed by a hearing device, comprising:
The Neumeyer reference describes a hearing aid processing method. Neumeyer at Abs., ¶¶ 58–75, FIGs.3, 4, 5, 6.
“obtaining an environment parameter; and
Neumeyer’s hearing aid system 100 includes a hearing aid 102 that is in direct communication with a computing device 122 and is linked to a data storage system 142 through network 120 and computing device 122. Id. at ¶¶ 22–52, FIGs.1, 2.
Hearing aid 102 obtains environment parameters, including a location from a GPS receiver 127 and acoustic samples from a microphone 112. Id. at ¶¶ 21, 25, 42, 62, FIG.4.
“determining whether the environment parameter satisfies one or more first criteria;
Hearing aid 102 includes a processor 110 that includes profile selection logic 119. Logic 119 compares the hearing aid’s current location and acoustic samples to a database of positions and acoustic profiles to identify and select a hearing aid profile for processing signals. Id. at ¶¶ 23, 62–66, FIG.4.
Hearing aid 102 also includes the ability to transmit a data package, including the current GPS location and acoustic samples, to data storage system 142 over network 120. Id. at ¶¶ 58–61, FIG.3. Data storage system 142 then compares the contents of the data package to stored environmental models to determine if there is a matching environmental model. Id. at ¶¶ 67–71, FIG.5. For example, system 142 determines if the data matches a model for a given time, location and acoustic profile. Id. at ¶¶ 32, 69, FIG.5.
“wherein the method further comprises, if the environment parameter satisfies the one or more first criteria:
“obtaining a processing context parameter,
If profile selection logic 119 determines that the hearing aid’s current location and/or acoustic samples match a known location, processor 110 will selectively obtain from internal memory 104 an appropriate hearing aid profile 109 and environmental filter 108, or processing context parameter. Id. at ¶¶ 64, 65, FIG.4.
“the processing context parameter indicating or being associated with a first processing scheme;

Hearing aid processor 110 indicates, or is associated with, a processing scheme. For example, Neumeyer describes the profile 109 and filter 108 as containing specific noise processing, sound shaping and compression settings. Id. at ¶ 32.
“performing signal processing based on the 
Hearing aid processor 110 then applies the processing scheme (e.g., specific noise processing, sound shaping and compression settings) to process audio signals recorded by microphone 112. Id. at ¶¶ 23, 24, 32, 36, 50, 64, FIG.4.
“wherein the first a prioritization scheme , the prioritization scheme comprising a  a blind source separation scheme, wherein the blind source separation scheme involves an assumption of a non-stationary sound source 
Neumeyer’s hearing aid profile 109 and filter 108 are obtained from memory 104 by profile selection logic 119 based on the hearing aid’s current location and/or acoustic samples matching a known location. See id. at ¶¶ 64, 65, FIG.4. However, the hearing aid profile 109 and filter 108, which correspond to the claimed processing context parameter, do not include a prioritization scheme configured to apply a blind source separation (BSS) scheme that assumes a non-stationary sound source.
“
N/A

Table 2
The table above shows that the Neumeyer reference describes a hearing aid processing method that is very similar to the claimed method. Neumeyer’s method, however, does not anticipate the claimed method. The amended claims require performing an input signal prioritization scheme. An example of a prioritization scheme provided by Applicant is an input signal prioritization scheme that prioritizes, or not, the provision of an input signal for emission by the hearing device’s receiver (i.e., speaker). (Spec. at ¶ 91.) For example, the input signal prioritization scheme comprises a beamforming scheme, an amplification and/or a compression scheme. (Id.) As claimed, the scheme applies a nonstationary blind signal separation technique. It identifies a voice of a particular person and applies the scheme to prioritize the voice. (Id.) Neumeyer’s environmental filters/models do not include a similar input signal prioritization scheme that uses non-stationary BSS approach to prioritize a particular source, such as a person’s voice.
The differences between the claimed method and the Neumeyer reference are such that the invention as a whole would have been obvious to one of ordinary skill in the art at the time of filing. The Neumeyer reference describes a system and method for to automatically adjust hearing aid operation to optimize performance in a variety of environments. Neumeyer at ¶¶ 3–5, 17–19. As shown above, Neumeyer describes obtaining a profile 109 or filter 108 based on a hearing aid’s current location. The Glaser reference describes a system and method for differentially locating and modifying audio sources. Glaser at Abs., ¶¶ 18–29. Glaser’s method includes a microphone 110 that records audio from an environment, which may include mixed audio from multiple simultaneous sources. Id. at ¶¶ 30, 31, FIG.1. A spatial audio analyzer 120 identifies and maps the audio sources to a multi-dimensional map. Id. at ¶¶ 30, 36–39. An audio source extraction engine 150 extracts each source’s audio from the mixed audio recording—notably Glaser does not describe any particular algorithm or type of algorithm used in the extraction process. See id. at ¶¶ 30, 62, 63 (briefly describing phased alignment processing and combining). An audio control configuration system 130 acquires and sets positional audio controls for each identified source based on various manual and automatic factors, including source priority. Id. at ¶¶ 30, 40–60, 89. And an audio generator 140 reproduces the extracted sources based on the audio controls provided by audio control configuration system 130. Id. at ¶¶ 61–64. For example, in a presentation setting, audio from a presenter located at the front of the room is prioritized over sound from a neighboring speaker sitting next to the user. Id. at ¶ 89. As another example, speech from people near the user is emphasized over speech from people behind the user. Id. at ¶ 83. Moreover, in line with Neumeyer’s location-specific hearing aid configuration method, Glaser suggests storing audio controls for every new environment, such as a room, location, condition, speaker, person, audio source. Id. at ¶ 43.
The Parra reference additionally provides a detailed description of a blind source separation (BSS) algorithm for extracting multiple non-stationary audio sources from a mixed signal recorded by multiple microphones. Parra at Abs., § 1. Parra recognizes the potential of exploiting non-stationary signals in BSS to separate, or extract, multiple talkers as contemplated by Glaser. Id. This would have reasonably suggested implementing Neumeyer’s extraction engine 150 with a non-stationary BSS algorithm like the one described by Parra.
Accordingly, Neumeyer and Glaser suggest modifying Neumeyer’s method to include an input signal priority scheme that prioritizes desired audio sources. And the Parra reference further teaches and suggests implementing Glaser’s audio source extraction engine 150 with a non-stationary BSS scheme. For the foregoing reasons, the combination of the Neumeyer, the Glaser and the Parra references makes obvious all limitations of the claim.
Claim 9 depends on claim 1 and further requires the following:
“wherein the act of obtaining the environment parameter comprises obtaining an input signal, and determining the environment parameter based on the input signal.”
Neumeyer describes obtaining an input signal from a GPS receiver 127 and determining a corresponding geographic location of hearing aid 102 for inclusion in data package in relation to the GPS coordinates. Neumeyer at ¶¶ 21, 25, 52, 60, 62. For the foregoing reasons, the combination of the Neumeyer and the Glaser references makes obvious all limitations of the claim.
Claim 10 depends on claim 1 and further requires the following:
“further comprising classifying one or more input signals based on the environment parameter.”
Neumeyer similarly classifies the GPS and acoustic samples by comparison with stored hearing aid profiles. Neumeyer at ¶¶ 62–65, FIG.4 (block 406). For the foregoing reasons, the combination of the Neumeyer and the Glaser references makes obvious all limitations of the claim.
Claim 11 depends on claim 1 and further requires the following:
“wherein the environment parameter comprises a location parameter and/or an environment type parameter.”
Neumeyer also determines a location parameter by determining a geographic location from GPS data and an environment type parameter based on acoustic samples. Neumeyer at ¶¶ 58–64, FIGs.3, 4. For the foregoing reasons, the combination of the Neumeyer and the Glaser references makes obvious all limitations of the claim.
Claim 12 depends on claim 1 and further requires the following:
“wherein the processing context parameter 
Neumeyer’s environmental filters 153 similarly include noise cancellation identifiers and output signal indicators (e.g., filter bandwidth settings). Neumeyer at ¶ 32. For the foregoing reasons, the combination of the Neumeyer and the Glaser references makes obvious all limitations of the claim.
Claim 13 is drawn to “a hearing device.” The following table illustrates the correspondence between the claimed hearing device and the Neumeyer reference.
Claim 13
The Neumeyer Reference
“13. A hearing device comprising
Neumeyer’s hearing aid system 100 includes a hearing aid 102 that is in direct communication with a computing device 122 and is linked to a data storage system 142 through network 120 and computing device 122. Neumeyer at ¶¶ 22–52, FIGs.1, 2.
“a memory, an interface, a processor configured to compensate for hearing loss, a receiver, and one or more microphones,
Hearing aid 102 similarly includes the claimed memory 104, interface 116, hearing loss processor 110, receiver 114 and microphones 112. Id. at ¶¶ 22–25, FIG.1.
“wherein the hearing device is configured to:
“obtain an environment parameter;
Hearing aid 102 obtains environment parameters, including a location from a GPS receiver 127 and acoustic samples from a microphone 112. Id. at ¶¶ 21, 25, 42, 62, FIG.4.
“determine whether the environment parameter satisfies one or more first criteria, and
Hearing aid 102 includes a processor 110 that includes profile selection logic 119. Logic 119 compares the hearing aid’s current location and acoustic samples to a database of positions and acoustic profiles to identify and select a hearing aid profile for processing signals. Id. at ¶¶ 23, 62–66, FIG.4.
Hearing aid 102 also includes the ability to transmit a data package, including the current GPS location and acoustic samples, to data storage system 142 over network 120. Id. at ¶¶ 58–61, FIG.3. Data storage system 142 then compares the contents of the data package to stored environmental models to determine if there is a matching environmental model. Id. at ¶¶ 67–71, FIG.5. For example, system 142 determines if the data matches a model for a given time, location and acoustic profile. Id. at ¶¶ 32, 69, FIG.5.
“if the environment parameter satisfies the one or more first criteria, obtain a processing context parameter,
If profile selection logic 119 determines that the hearing aid’s current location and/or acoustic samples match a known location, processor 110 will selectively obtain from internal memory 104 an appropriate hearing aid profile 109 and environmental filter 108, or processing context parameter. Id. at ¶¶ 64, 65, FIG.4.
“indicating or being associated with a first processing scheme that prioritizes a voice of a person for a location or a type of environment; and
Neumeyer’s hearing aid profile 109 and filter 108, both corresponding to the claimed processing context parameter, are obtained from memory 104 by profile selection logic 119 based on the hearing aid’s current location and/or acoustic samples matching a known location. See id. at ¶¶ 64, 65, FIG.4.
Neumeyer’s profile 109 and filter 108, like the claimed processing context parameter, indicate or are associated with a processing scheme (e.g., specific noise processing, sound shaping and compression settings) for a location and types of environments. Id. at ¶ 32. In particular, Neumeyer emphasizes the storage and retrieval of location-specific profiles 109. Id. at ¶ 38. Neumeyer also contemplates sharing profiles between locations when the locations are similar—i.e., when two or more locations are the same type of environment. Id. This describes storing environment type profiles with filters 108 associated for a type of environment.
However, Neumeyer does not describe the scheme associated with hearing aid profile 109 and filter 108 as prioritizing a voice of a person for a location of type of environment.
“
Hearing aid processor 110 reads the data in the selected/obtained hearing aid profile 109 and filter 108, or processing context parameter, and then selects a corresponding hearing processing scheme. For example, Neumeyer describes the profile 109 and filter 108 as containing specific noise processing, sound shaping and compression settings. Id. at ¶ 32.
“perform signal processing based on the 
Hearing aid processor 110 then applies the selected scheme (e.g., specific noise processing, sound shaping and compression settings) to process audio signals recorded by microphone 112. Id. at ¶¶ 23, 24, 32, 36, 50, 64, FIG.4.

Table 3
The table above shows that the Neumeyer reference describes a hearing aid processing system that is very similar to the claimed device. Neumeyer’s method, however, does not anticipate the claimed method. The amended claims require obtaining a processing context parameter. The processing context parameter indicates or is associated with a first processing scheme that prioritizes a voice of a person for a location or a type of environment. This plain language indicates that the claimed parameter identifies a prioritization scheme. The Specification at ¶ 53 describes a “prioritization scheme identifier” as an identifier that uniquely identifies a prioritization scheme. An example of a prioritization scheme provided by Applicant is an input signal prioritization scheme that prioritizes, or not, the provision of an input signal for emission by the hearing device’s receiver (i.e., speaker). (Spec. at ¶ 91.) For example, the input signal prioritization scheme comprises a beamforming scheme, an amplification and/or a compression scheme. (Id.) It identifies a voice of a particular person and applies the scheme to prioritize the voice. (Id.) Neumeyer’s environmental filters/models do not identify a similar first processing scheme that prioritizes a particular source, such as a person’s voice, for a location or a type of environment.
The differences between the claimed device and the Neumeyer reference are such that the invention as a whole would have been obvious to one of ordinary skill in the art at the time of filing. The Neumeyer reference describes a system and method for to automatically adjust hearing aid operation to optimize performance in a variety of environments. Neumeyer at ¶¶ 3–5, 17–19. As shown above, Neumeyer describes obtaining a profile 109 or filter 108 based on a hearing aid’s current location. The Glaser reference teaches a system and method for optimizing hearing aid performance in a variety of environments. Glaser at ¶¶ 2–4, 18, 19. More particularly, the Glaser reference teaches differentially locating and modifying audio sources. Id. at Abs., ¶¶ 18–29. Glaser’s method includes a microphone 110 that records audio from an environment, which may include mixed audio from multiple simultaneous sources. Id. at ¶¶ 30, 31, FIG.1. A spatial audio analyzer 120 identifies and maps the audio sources to a multi-dimensional map. Id. at ¶¶ 30, 36–39. An audio source extraction engine 150 extracts each source’s audio from the mixed audio recording. Id. at ¶¶ 30, 62, 63. An audio control configuration system 130 acquires and sets positional audio controls for each identified source based on various manual and automatic factors, including source priority. Id. at ¶¶ 30, 40–60, 89. And an audio generator 140 reproduces the extracted sources based on the audio controls provided by audio control configuration system 130. Id. at ¶¶ 61–64. For example, in a presentation setting, audio from a presenter located at the front of the room is prioritized over sound from a neighboring speaker sitting next to the user. Id. at ¶ 89. As another example, speech from people near the user is emphasized over speech from people behind the user. Id. at ¶ 83. Moreover, in line with Neumeyer’s location-specific hearing aid configuration method, Glaser suggests storing audio controls for every new environment, such as a room, location, condition, speaker, person, audio source. Id. at ¶ 43. Accordingly, Neumeyer and Glaser reasonably teach and suggest modifying Neumeyer’s method so profile 109 and filter 108 would identify a priority scheme identifier that identifies a scheme for prioritizing desired audio sources in each location, or type of environment. One of ordinary skill would have reasonably expected that doing so would produce a system and method that improves hearing aid performance by prioritizing desired speech for a particular location or type of environment. For the foregoing reasons, the combination of the Neumeyer and the Glaser references makes obvious all limitations of the claim.
Claim 14 depends on claim 8 and further requires the following:
“wherein the first 
Neumeyer’s environmental filters 153 similarly include noise cancellation identifiers and output signal indicators (e.g., filter bandwidth settings). Neumeyer at ¶ 32. For the foregoing reasons, the combination of the Neumeyer, the Glaser and the Parra references makes obvious all limitations of the claim.
Claim 15 depends on claim 8 and further requires the following:
“wherein the a voice of a person for a location or a type of environment.”
The obviousness rejection of claim 1, incorporated herein, shows the obviousness of modifying Neumeyer’s method to similarly prioritize speech, for example, speech coming from a prioritized source located in a particular position relative to the user. See Glaser at ¶¶ 83–89. For the foregoing reasons, the combination of the Neumeyer, the Glaser (and for claim 15, the Parra) references makes obvious all limitations of the claim.
Claim 17 depends on claim 1 and further requires the following:
“wherein the 
Claim 19 depends on claim 13 and further requires the following:
“wherein comprises a speech processing scheme.”
The obviousness rejection of claim 1, incorporated herein, shows the obviousness of modifying Neumeyer’s method to similarly select a speech prioritization scheme that, for example, prioritizes speech coming from a prioritized source located in a particular position relative to the user. See Glaser at ¶¶ 83–89. For the foregoing reasons, the combination of the Neumeyer and the Glaser references makes obvious all limitations of the claims.
Claim 20 is drawn to “a hearing device.” The following table illustrates the correspondence between the claimed hearing device and the Neumeyer reference.
Claim 20
The Neumeyer Reference
“20. A hearing device comprising
Neumeyer’s hearing aid system 100 includes a hearing aid 102 that is in direct communication with a computing device 122 and is linked to a data storage system 142 through network 120 and computing device 122. Neumeyer at ¶¶ 22–52, FIGs.1, 2.
“a memory, an interface, a processor configured to compensate for hearing loss, a receiver, and one or more microphones,
Hearing aid 102 similarly includes the claimed memory 104, interface 116, hearing loss processor 110, receiver 114 and microphones 112. Id. at ¶¶ 22–25, FIG.1.
“wherein the hearing device is configured to:
“obtain an environment parameter;
Neumeyer’s hearing aid system 100 includes a hearing aid 102 that is in direct communication with a computing device 122 and is linked to a data storage system 142 through network 120 and computing device 122. Id. at ¶¶ 22–52, FIGs.1, 2.
Hearing aid 102 obtains environment parameters, including a location from a GPS receiver 127 and acoustic samples from a microphone 112. Id. at ¶¶ 21, 25, 42, 62, FIG.4.
“determine whether the environment parameter satisfies one or more first criteria, and
Hearing aid 102 includes a processor 110 that includes profile selection logic 119. Logic 119 compares the hearing aid’s current location and acoustic samples to a database of positions and acoustic profiles to identify and select a hearing aid profile for processing signals. Id. at ¶¶ 23, 62–66, FIG.4.
Hearing aid 102 also includes the ability to transmit a data package, including the current GPS location and acoustic samples, to data storage system 142 over network 120. Id. at ¶¶ 58–61, FIG.3. Data storage system 142 then compares the contents of the data package to stored environmental models to determine if there is a matching environmental model. Id. at ¶¶ 67–71, FIG.5. For example, system 142 determines if the data matches a model for a given time, location and acoustic profile. Id. at ¶¶ 32, 69, FIG.5.
“if the environment parameter satisfies the one or more first criteria, obtain a processing context parameter,
If profile selection logic 119 determines that the hearing aid’s current location and/or acoustic samples match a known location, processor 110 will selectively obtain from internal memory 104 an appropriate hearing aid profile 109 and environmental filter 108, or processing context parameter. Id. at ¶¶ 64, 65, FIG.4.
“the processing context parameter indicating or being associated with a first processing scheme

Hearing aid processor 110 indicates, or is associated with, a processing scheme. For example, Neumeyer describes the profile 109 and filter 108 as containing specific noise processing, sound shaping and compression settings. Id. at ¶ 32.
“wherein the first  comprises a blind source separation scheme, wherein the blind source separation scheme involves an assumption of a non-stationary sound source 
Neumeyer’s hearing aid profile 109 and filter 108 are obtained from memory 104 by profile selection logic 119 based on the hearing aid’s current location and/or acoustic samples matching a known location. See id. at ¶¶ 64, 65, FIG.4. However, the hearing aid profile 109 and filter 108, which correspond to the claimed processing context parameter, do not include a prioritization scheme configured to apply a blind source separation (BSS) scheme that assumes a non-stationary sound source.
“
N/A
“perform signal processing based on the 
Hearing aid processor 110 then applies the selected scheme (e.g., specific noise processing, sound shaping and compression settings) to process audio signals recorded by microphone 112. Id. at ¶¶ 23, 24, 32, 36, 50, 64, FIG.4.

Table 4
The table above shows that the Neumeyer reference describes a hearing aid processing device that is very similar to the claimed device. Neumeyer’s method, however, does not anticipate the claimed device. The amended claims require performing an input signal prioritization scheme. An example of a prioritization scheme provided by Applicant is an input signal prioritization scheme that prioritizes, or not, the provision of an input signal for emission by the hearing device’s receiver (i.e., speaker). (Spec. at ¶ 91.) For example, the input signal prioritization scheme comprises a beamforming scheme, an amplification and/or a compression scheme. (Id.) As claimed, the scheme applies a nonstationary blind signal separation technique. It identifies a voice of a particular person and applies the scheme to prioritize the voice. (Id.) Neumeyer’s environmental filters/models do not include a similar input signal prioritization scheme that uses non-stationary BSS approach to prioritize a particular source, such as a person’s voice.
The differences between the claimed device and the Neumeyer reference are such that the invention as a whole would have been obvious to one of ordinary skill in the art at the time of filing. The Neumeyer reference describes a system and method for to automatically adjust hearing aid operation to optimize performance in a variety of environments. Neumeyer at ¶¶ 3–5, 17–19. As shown above, Neumeyer describes obtaining a profile 109 or filter 108 based on a hearing aid’s current location. The Glaser reference describes a system and method for differentially locating and modifying audio sources. Glaser at Abs., ¶¶ 18–29. Glaser’s method includes a microphone 110 that records audio from an environment, which may include mixed audio from multiple simultaneous sources. Id. at ¶¶ 30, 31, FIG.1. A spatial audio analyzer 120 identifies and maps the audio sources to a multi-dimensional map. Id. at ¶¶ 30, 36–39. An audio source extraction engine 150 extracts each source’s audio from the mixed audio recording—notably Glaser does not describe any particular algorithm or type of algorithm used in the extraction process. See id. at ¶¶ 30, 62, 63 (briefly describing phased alignment processing and combining). An audio control configuration system 130 acquires and sets positional audio controls for each identified source based on various manual and automatic factors, including source priority. Id. at ¶¶ 30, 40–60, 89. And an audio generator 140 reproduces the extracted sources based on the audio controls provided by audio control configuration system 130. Id. at ¶¶ 61–64. For example, in a presentation setting, audio from a presenter located at the front of the room is prioritized over sound from a neighboring speaker sitting next to the user. Id. at ¶ 89. As another example, speech from people near the user is emphasized over speech from people behind the user. Id. at ¶ 83. Moreover, in line with Neumeyer’s location-specific hearing aid configuration method, Glaser suggests storing audio controls for every new environment, such as a room, location, condition, speaker, person, audio source. Id. at ¶ 43.
The Parra reference additionally provides a detailed description of a blind source separation (BSS) algorithm for extracting multiple non-stationary audio sources from a mixed signal recorded by multiple microphones. Parra at Abs., § 1. Parra recognizes the potential of exploiting non-stationary signals in BSS to separate, or extract, multiple talkers as contemplated by Glaser. Id. This would have reasonably suggested implementing Neumeyer’s extraction engine 150 with a non-stationary BSS algorithm like the one described by Parra.
Accordingly, Neumeyer and Glaser suggest modifying Neumeyer’s method to include an input signal priority scheme that prioritizes desired audio sources. And the Parra reference further teaches and suggests implementing Glaser’s audio source extraction engine 150 with a non-stationary BSS scheme. For the foregoing reasons, the combination of the Neumeyer, the Glaser and the Parra references makes obvious all limitations of the claim.
Claim 21 depends on claim 1 and further requires the following:
“wherein the environment parameter is obtained by the hearing device wirelessly receiving the environment parameter.”
Claim 22 depends on claim 1 and further requires the following:
“wherein the environment parameter is obtained by the hearing device receiving the environment parameter transmitted by an accessory device.”
Claim 23 depends on claim 8 and further requires the following:
“wherein the environment parameter is obtained by the hearing device wirelessly receiving the environment parameter.”
Claim 24 depends on claim 8 and further requires the following:
“wherein the environment parameter is obtained by the hearing device receiving the environment parameter transmitted by an accessory device.”
Claim 25 depends on claim 13 and further requires the following:
“wherein the environment parameter is obtained by the hearing device wirelessly receiving the environment parameter.”
Claim 26 depends on claim 13 and further requires the following:
“wherein the environment parameter is obtained by the hearing device receiving the environment parameter transmitted by an accessory device.”
Claim 27 depends on claim 20 and further requires the following:
“wherein the environment parameter is obtained by the hearing device wirelessly receiving the environment parameter.”
Claim 28 depends on claim 20 and further requires the following:
“wherein the environment parameter is obtained by the hearing device receiving the environment parameter transmitted by an accessory device.”
The obviousness rejections of claims 1, 8, 13 and 20, incorporated herein, show that Neumeyer’s hearing aid 100 obtains an environment parameter (e.g., environmental filters 108 or hearing aid profiles 109) from local memory 104 after determining that the hearing aid’s current location matches a stored location. Neumeyer at ¶¶ 62–65, FIG.4. In the flow of FIG.4, Neumeyer does not describe wirelessly receiving an environment parameter transmitted from an accessory device. Rather, as just stated, the obtaining that occurs involves accessing a parameter from local memory 104. As explained in the obviousness rejections of claims 5–7, incorporated herein, it would have been obvious to distribute functions however the designer sees fit, which includes locating relevant data in a remote device and obtaining it from the remote device when needed. For the foregoing reasons, the combination of the Neumeyer, the Glaser, the Petersen and the Simonides (and for claims 23, 24, 27 and 28 the Parra) references makes obvious all limitations of the claims.
Claim 29 depends on claim 1 and further requires the following:
“wherein the first comprises a blind source separation scheme.”
The art rejection of claim 1, incorporated herein, shows the obviousness of modifying Neumeyer’s system to include the priority scheme identifiers described by Glaser. The art rejection of claim 8, also incorporated herein, shows the obviousness of implementing Glaser’s source extraction engine 150 with Parra’s BSS algorithm. For the foregoing reasons, the combination of the Neumeyer, the Glaser and the Parra references makes obvious all limitations of the claim.
Claim 30 depends on claim 13 and further requires the following:
“wherein the first comprises a blind source separation scheme.”
The art rejection of claim 13, incorporated herein, shows the obviousness of modifying Neumeyer’s system to include the priority scheme identifiers described by Glaser. The art rejection of claim 8, also incorporated herein, shows the obviousness of implementing Glaser’s source extraction engine 150 with Parra’s BSS algorithm. For the foregoing reasons, the combination of the Neumeyer, the Glaser and the Parra references makes obvious all limitations of the claim.
Claim 31 depends on claim 29 and further requires the following:
“wherein the blind source separation scheme involves an assumption of a non-stationary sound source.”
Claim 32 depends on claim 30 and further requires the following:
“wherein the blind source separation scheme involves an assumption of a non-stationary sound source.”
Likewise, the obviousness rejections of claim 8 shows the obviousness of implementing a nonstationary BSS mechanism for separating and prioritizing sound sources. For the foregoing reasons, the combination of the Neumeyer, the Glaser and the Parra references makes obvious all limitations of the claims.
Claim 33 depends on claim 1 and further requires the following:
“wherein the location is a predetermined location, wherein the type of environment is a predetermined type of environment, and wherein the first processing scheme prioritizes the voice of the person for the predetermined location or the predetermined type of environment.”
Claim 34 depends on claim 13 and further requires the following:
“wherein the location is a predetermined location, wherein the type of environment is a predetermined type of environment, and wherein the first processing scheme prioritizes the voice of the person for the predetermined location or the predetermined type of environment.”
Similarly, the Neumeyer reference describes storing location-specific or environment-type profiles 109. Neumeyer at ¶¶ 32, 38, 39. In both cases, the locations and environments are predetermined types, such as a place of business or a construction site, conference room, etc. Id.; Glaser at ¶ 43.  In that case, location-specific and environment-type profiles 109 modified to include Glaser’s voice prioritization scheme, would prioritize a person’s voice at, for example, a specific place of business or at a construction site. For the foregoing reasons, the combination of the Neumeyer, the Glaser and the Parra references makes obvious all limitations of the claims.
Summary
Claims 1–15, 17 and 19–34 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Response to Applicant’s Arguments
Applicant’s Reply at 9–11 (08 June 2022) includes comments concerning the amendments included with the Reply and how the amendments differentiate the claims from prior art cited in the Final Rejection (14 February 2022). In response to the amendments, the Examiner has updated the art rejections, rendering Applicant’s comments moot. For the foregoing reasons, the Applicant has not established any error in the Office action, and all the rejections will be maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached on M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2655

8/24/2022